Case 15-20285-AJC Doc 48 Filed 07/20/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

IN THE MATTER OF: CASE NO. 15-20285-AJC
PEDRO MANUEL TRISTAN CHAPTER 13

Debtor,

DEBTOR’S CERTIFICATE OF COMPLIANCE,
MOTION FOR ISSUANCE OF DISCHARGE AND
NOTICE OF DEADLINE TO OBJECT

NOTICE OF TIME TO OBJECT

Any interested party who fails to file and serve a written response to this motion within 21

days after the date of service of this motion shall, pursuant to Local Rules
4004-3(A)(3) and 9013-1(D), be deemed to have consented to the entry of an order of
discharge.

The debtor(s), PEDRO MANUEL TRISTAN, in the above captioned matter certifies as follows:

L. The chapter 13 trustee has issued a Notice of Completion of Plan Payments on
July 30,2020 __. The debtor is requesting the court issue a discharge in this case.

a The debtor has completed an instructional course concerning personal financial
management described in 11 U.S.C. §111 and proof of completion of the course was filed

with the court on July 1, 2015 .

3. Compliance with 11 U.S.C. §101(14A):
x A. The debtor has not been required by a judicial or administrative order, or by
Statute to pay any domestic support obligation as defined in 11 U.S.C. §101(14A) either
before this bankruptcy was filed or at any time after the filing of this bankruptcy,

or

 

*
All further references to “debtor” shall include and refer to both of the debtors in a case filed
jointly by two individuals, unless any information is noted as specifically applying to only one debtor,
Case 15-20285-AJC Doc 48 Filed 07/20/20 Page 2 of 3

B. The debtor certifies that as of the date of this certification, the debtor has paid
all amounts due under any and all domestic support obligations as defined in 11 U.S.C.
§101(14A), required by a judicial or administrative order or by statute, including
amounts due before, during and after this case was filed. The name and address of each
holder of a domestic support obligation is as follows:

(NAME)
(ADDRESS)

 

 

4, The debtor’s mailing address for receipt of court notices is as follows: [Note:
Providing an updated debtor address here constitutes a change of address pursuant to Local
Rule 2002-1(G). No separate Notice of Change of Address is required to be filed.]

1101 SW 122 Ave Apt. 113
Miami, FL 33184

 

a The name and address of the debtor’s most recent employer is as follows:

Corporate Caterers, Inc.
13335 SW 124 Street

Miami, FL 33186

 

 

6. The following creditors hold a claim that is not discharged under 11 U.S.C.
§523(a)(2) or (a)(4) or a claim that was reaffirmed under 11 U.S.C. §524(c):

 

 

7, Compliance with 11 U.S.C. §1328(h):

XA. The debtor has not claimed an exemption under §522(b)(3) in an
amount in excess of $155,675* in property of the kind described in
§522(q)(1) [generally the debtor’s homestead];

- or -

*Amounts are subject to adjustment on 4/01/16, and every 3 years thereafter with respect to cases
commenced on or after the date of adjustment.

Bs The debtor has claimed an exemption under §522(b)(3) in an amount in
excess of $155,675* in property of the kind described in §522(q)(1) but
there is no pending proceeding in which the debtor may be found guilty of a
Case 15-20285-AJC Doc 48 Filed 07/20/20 Page 3 of 3

felony of a kind described in §522(q)(1)(A) or found liable for a debt of
the kind described in §522(q)(1)(B).

8. The debtor has not received a discharge in a case filed under chapter 7, 11, or 12 during the
4 year period preceding the filing of the instant case or in a case filed under chapter 13
during the 2 year period preceding the filing of the instant case.

I declare under penalty of perjury that the information provided in this Certificate is true and correct.

a, a
/s/ Pedro Tristan YX > - Lf bay
Debtor — Pedro Tristan o* 7

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing document was sent via USPS Mail
or electronic transmission to every party on the attached Matrix and all others set forth in the NEF
dated this 20th day of July 2020.

CORONA LAW FIRM, P.A.

/s/ Ricardo Corona, Esq.
RICARDO CORONA, ESQ.
Florida Bar No. 111333
3899 NW 7 Street

Suite 202-B

Miami, FL 33126

(305) 266-1150 Phone

(888) 554-5607 Fax

bk@coronapa.com
